Citation Nr: 1752156	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-26 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from July 1974 to July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in August 2017; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

At his August 2017 Board hearing the Veteran testified he has been in receipt of Social Security disability benefits since 2003.  Although he indicated benefits are not based on his hearing loss or tinnitus, there may be relevant medical evidence included among those records.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2017); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992). 

The Veteran also testified he has been treated at the VA for his hearing loss, and those records have not been associated with his claims file.  On remand, all of the Veteran's VA treatment records should be obtained and associated with his claims file.  See 38 U.S.C. § 5103A(c) (West 2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Finally, the Veteran should be afforded a new VA audiology examination.  Although he underwent a VA audiology examination in September 2010 the Board finds the rationale offered in conjunction with the VA examiner's etiology opinion to be inadequate.  The VA examiner stated that the Veteran's induction and separation audiograms indicate normal hearing bilaterally and cited to an Institute of Medicine report that concluded that there is no sufficient scientific basis for the existence of delayed onset hearing loss.  However, the Veteran's separation examination indicates examination showed pure tone thresholds, in decibels, as follows at 500, 1000, 2000, 3000, 4000, and 6000 Hertz: In the right ear, 10, 5, 5, 5, 10, and 70 respectively, and in the left ear 15, 15, 5, 15, 10, and 85 respectively.  The Veteran's entrance examination is difficult to read, however the Board notes that the Veteran was assessed as having a "1" for his hearing on the PULHES scale.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). As the VA examiner merely described the Veteran's hearing as "normal" on both entrance and separation without discussing the hearing test results and the relevance of any potential shift in hearing during service even if it does not meet the VA's definition of hearing loss for compensation purposes, the Board finds the opinion inadequate.  On remand, the entrance and separation hearing test results must be discussed as well as the Veteran's lay statements that he has experienced worsening hearing loss since service.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Obtain the Veteran's VA treatment records and associate with his claims file.

3. Arrange for the Veteran to undergo a new VA audiology examination.  For both the Veteran's claimed hearing loss and tinnitus, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) the condition was caused by the Veteran's service, to include his exposure to gunfire and machinery noise in service.  The examiner must discuss the findings of the Veteran's entrance and separation hearing tests and the Veteran's lay contention that he has experienced worsening hearing loss since service. 

A complete rationale for all opinions is required.

4. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




